DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed January 5, 2022 is acknowledged.  Claims 1, 9, 10, 13, 15, 18-21, 27, 29, 30, and 32 are pending in the application.  Claims 13, 15, and 18-21 are withdrawn from consideration.  Claims 2-8, 11, 12, 14, 16, 17, 22-26, 28, 31, and 33-35 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9, 10, 27, 29, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkel et al. WO 9965323 (hereinafter “Finkel”) in view of Rostagno et al. GB 1219996 (hereinafter “Rostagno”).
With respect to claims 1, 27, 29, and 30, Finkel teaches a chocolate comprising glycerine, and glycerine is added to the chocolate in an amount of 0.5 to 20 wt% (Abstract; P8, L10-12; P9, L16-29; Examples, P10-P12; and P14, claims 1 and 3).  The range of glycerine of 0.5 to 20 wt % as taught by Finkel encompasses the claimed ranges of between about 0.5 and about 1.25 wt% (claim 1) and about 1 wt% (claim 30) of glycerin.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Finkel does not expressly disclose the chocolate comprises dextrose monohydrate.
Rostagno teaches a chocolate product comprising 0.1% to 3% by weight of reducing sugar such as dextrose monohydrate (ground amorphous sugar is added to the chocolate in an amount of 1 to 10% by weight of the chocolate, and the quantity of reducing sugar added provides a ratio of amorphous sugar : reducing sugar of between 70:30 and 90:10) (P1, L76-79 and 87-92; P2, L87-92; and P3, L6-9).  The range of dextrose monohydrate taught in Rostagno encompass the presently claimed ranges of between 0.5 and 1.25 wt% (claim 1) and about 1 wt% (claim 30) of dextrose monohydrate.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to use dextrose monohydrate based in its suitability for its intended purpose in the chocolate of Finkel with the expectation of successfully preparing a heat resistant chocolate product. One of ordinary skill in the art would have been motivated to do so because Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches the chocolate products are heat resistant to a high degree (P2, L77-81), and Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10).  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).	
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Finkel in view of Rostagno teaches the chocolate has a total water content of less than 1 wt.% (claim 1) or less than 0.5 wt% (claim 29) as well as the chocolate lacks added water (claim 27) since Finkel is silent with respect to water or solutions in the listed ingredients of the chocolate product in the example (P12, L1-13) and Rostagno teaches the dextrose monohydrate is in the form of a powder (P2, L109-112).
Regarding claims 9 and 10, Finkel teaches the chocolate composition formulation may also include lecithin (P10, L6-9; and P12, L1-6).
With respect to claim 32, Finkel in view of Rostagno teaches the chocolate comprising glycerin and dextrose monohydrate has a viscosity that is substantially the same as a chocolate that does not contain the additives, is handled in substantially the same manner as a chocolate that does not contain the additives, and has a suitable viscosity during the process (Finkel: P8, L18-22; Rostagno: P3, L6-16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 27, 29, 30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 27, and 29 of copending Application No. 14/432108 (reference application) as amended July 28, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a confection, including chocolate comprising:  0.5-1.25% dextrose monohydrate and overlapping glycerol quantities (claims 1 and 30 of the instant application).  Additionally, Application No. 14/432108 is silent with respect to the water content, which is interpreted as water not being a required component of the confection (claims 1, 27, and 29 of the instant application).  Further, the chocolate of Application No.14/432108 packaged, which is interpreted as the claimed confection being workable (claim 32 of the instant application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 27, and 29 of copending Application No. 14/432108 (reference application) as amended July 28, 2021 in further view of Hess et al. US 20100323067 (hereinafter “Hess”). As discussed above, although the claims at issue are not identical, they are not patentably distinct from each other because both claim a confection, including chocolate comprising:  0.5-1.25% dextrose monohydrate and overlapping quantities of glycerol.  The only difference is Application No. 14/432108 does not claim that the confection comprises an emulsifier as recited in claim 9, preferably lecithin as recited in claim 10.
Hess teaches a fat containing melt resistant confectionary chocolate comprising lecithin as a safe and suitable emulsifier (Abstract; and paragraph [0059]).  It would have been obvious for the heat resistant chocolate as claimed in Application No. 14/432108 to comprise lecithin as Hess teaches that it was a suitable emulsifier for use in heat resistant chocolate compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 27, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63 and 64 of copending Application No. 15/124569 (reference application) as amended July 28, 2021. Claims 63 and 64 of Application No. 15/124569 depend upon claim 38 which refers to a chocolate confection comprising glycerin and dextrose monohydrate.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim chocolate comprising overlapping glycerol and dextrose monohydrate quantities (see claim 63 of Application No. 15/124569 and claims 1 and 30 of the instant application).  Additionally, Application No. 15/124569 is silent with respect to the water content, which is interpreted as water not being a required component of the confection (claims 1 and 29 of the instant application).  Claim 64 of Application No. 15/124569 indicates the confection comprises no added water (see claim 27 of the instant application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63 and 64 of copending Application No. 15/124569 (reference application) as amended July 28, 2021 in further view of Hess et al. US 20100323067 (hereinafter “Hess”). As discussed above, claims 63 and 64 of Application No. 15/124569 depend upon claim 38 which refers to a chocolate confection comprising glycerin and dextrose monohydrate.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim chocolate comprising overlapping glycerol and dextrose monohydrate quantities.  The only difference is Application No.15/124569 does not claim that the confection comprises an emulsifier as recited in claim 9, preferably lecithin as recited in claim 10.
Hess teaches a fat containing melt resistant confectionary chocolate comprising lecithin as a safe and suitable emulsifier (Abstract; and paragraph [0059]).  Additionally, claims 58 and 59 of Application No. 15/124569, which depend upon claim 38, teach the confection further comprises emulsifier such as lecithin.  Thus, it would have been obvious for the heat resistant chocolate as claimed in Application No. 14/432108 to comprise lecithin since Hess teaches that it was a suitable emulsifier for use in heat resistant chocolate compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
The Declaration filed January 5, 2022 is insufficient to overcome the rejection of claims 1, 9, 10, 27, 29, 30, and 32 based upon Finkel in view of Rostagno as set forth in the last Office action because of the following reasons:
It is unclear if the Declaration was intended to be filed under 37 CFR 1.132 as it was not indicated in the document.  Applicant is reminded an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
A proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

The Declaration indicates the unique interaction between glycerin and dextrose monohydrate influenced the physical properties of the chocolate matrix in a manner that was unexpected and synergistic when compared with contributions each of the individual ingredients made to the physical properties of the Control chocolate.  With regard to Resistance to Deformation, the unique interaction of 1% glycerin and 1% dextrose monohydrate recipe resulted in something significantly improved and outperformed 1% glycerin recipe.  With regard to Structural Integrity, results for the recipe with a combination of glycerin and dextrose monohydrate were surprising since the combination neither significantly enhanced the structural integrity through the interaction nor did it significantly decrease integrity with the added dextrose monohydrate.  The recipe with a combination of glycerin and dextrose monohydrate produced chocolate with improved heat robustness without compromise or sensory factors that are otherwise seen when pursing such levels of heat robustness.  The ideal heat robustness was achieved through the surprising and unique interaction discovered between glycerin and dextrose monohydrate.  This interaction delivered a processable chocolate with an appropriate level or resistance to deformation, retained adequate structural integrity, and provided a Sensory experience similar to the control at 20⁰C across a range of eating temperatures.
Examiner disagrees.  There is no significant difference between the chocolate prepared with glycerin alone and the chocolate prepared with a combination of glycerin and dextrose monohydrate.  The chocolate recipe with a combination of glycerin and dextrose monohydrate has an overlapping resistance to deformation as the chocolate recipe with glycerin.  Additionally, the structural integrity of the chocolate containing glycerin and dextrose monohydrate was substantially similar to that of the chocolate containing glycerin.  Further, Finkel teaches heat-resistant chocolate products prepared with glycerin have a reduced tendency to melt or deform at elevated temperatures, may be handled in the same manner as unmodified compositions, and have the taste, texture, and mouth feel of traditional chocolate (P1, L14-20; and P7, L20-24).  Thus, the characteristics of the inventive chocolate described in the Declaration are indeed expected.  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments filed January 5, 2022 have been fully considered but they are unpersuasive.
Applicant argues a person of ordinary skill in the art at the time of Applicant's priority filing, given the teachings of Finkel and Rostagno, would not have been motivated to make a chocolate containing both dextrose monohydrate and glycerin. This is particularly true given that neither of the cited references contains any suggestion that it might be beneficial to use a combination of glycerol and dextrose monohydrate in a chocolate product, as recited in the present claims.  Rostagno makes no suggestion that dextrose monohydrate itself provided heat resistance to the resulting chocolate product.  Thus, Rostagno provides no evidence as to the suitability of dextrose monohydrate for providing or enhancing heat resistance in the chocolate of Finkel (P4-P5).
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  As discussed above, it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to use dextrose monohydrate based in its suitability for its intended purpose in the chocolate of Finkel with the expectation of successfully preparing a heat resistant chocolate product. One of ordinary skill in the art would have been motivated to do so because Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches utilizing dextrose monohydrate stabilizer in a heat resistant chocolate and the chocolate products are heat resistant to a high degree (P1, L87-92; and P2, L77-81 and 87-92), and Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10).  There would have been a reasonable expectation of success with said modification.  
Applicant argues the Examiner has not provided any evidence for the assertion that the inclusion of both glycerin and dextrose monohydrate in a chocolate composition amounts to using the ingredients based on their suitability for the intended use. Rather, it is Applicant's specification that provides evidence of the beneficial combination of glycerin and dextrose monohydrate for providing improved heat resistance to chocolate (P5).
Examiner disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues the specification (e.g., in the Working Examples) establishes such a coactive, cooperative relationship. As further evidence of the cooperative relationship, Applicant submits herewith a Declaration (Desig. ID 8 of the attached Substitute Disclosure Form) from inventor Barry Glazier.  In the Declaration, Mr. Glazier states that the solution identified in the patent - the combination of glycerin and dextrose monohydrate - allowed the inventors to achieve better heat robustness results, without simply trading off one factor or property (processability, the ability to meet consumers' expectations of structure and organoleptic properties, and resistance to heat as evidenced by resistance to deformation and by enhanced structural integrity at elevated temperatures) against another. Thus, the Declaration clearly establishes a coactive, cooperative relationship between glycerin and dextrose monohydrate - a relationship that was not disclosed or even suggested in the combination of cited references (P5).
Examiner disagrees.  The characteristics described by the Applicant are indeed expected in view of the prior art.  As discussed above, Finkel teaches heat-resistant chocolate products prepared with glycerin have a reduced tendency to melt or deform at elevated temperatures, may be handled in the same manner as unmodified compositions, and have the taste, texture, and mouth feel of traditional chocolate (P1, L14-20; and P7, L20-24).  Additionally, Rostagno teaches utilizing dextrose monohydrate stabilizer in a heat resistant chocolate and the chocolate products are heat resistant to a high degree (P1, L9-11 and 87-92; and P2, L 87-92).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793